Exhibit 10(a)
Exhibit A
Severance Matrix Effective April 1, 2011

                                  Years of Service   Less than 2 years   >2,
less than 5   >5, less than 10   > 10 Role Level   Severance Weeks   Severance
Weeks   Severance Weeks   Severance Weeks
Executive Cabinet/Executive Officers / EVP
    16       24       36       52  
Senior Vice President
    13       20       30       42  
Vice President
    10       16       24       32  
Senior Director
    8       14       21       28  
Director
    6       12       18       24  
Levels 2 and 3
    4       8       12       16  
Levels 4 and 5
    3       6       9       12  
Levels 6, 7 and 8
    2       4       6       8  

 